Citation Nr: 1710135	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent to October 14, 2004 and in excess of 20 percent from April 9, 2008 for left foot plantar fasciitis with scarring, except for the period of a total disability rating under 38 C.F.R. §  4.30 from July 22, 2011 to August 31, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from July 1996 to February 2002.

This matter was originally on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2010.  In September 2011, the Board remanded the claim considered herein as well as a claim for an increased rating for tinnitus, which was remanded for the issuance of a statement of the case.  However, the Veteran did not perfect the appeal subsequent to the October 2014 statement of the case.  Thus, the Board does not have jurisdiction over such claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran submitted a June 2015 statement indicating that she had neurological manifestations, numbness and tingling, in her left foot since her surgery.  The July 2011VA examination indicates that the Veteran has no neurological manifestations; however, the examiner also contradicts this statement by indicating that the Veteran has numbness.  Additionally, the May 2015 supplemental statement of the case indicates that the Veteran's disability now includes scarring as due to her 2015 surgery for her service-connected left foot plantar fasciitis.  The Veteran has not been afforded a VA examination to consider scarring.  On remand, the Veteran should be afforded examinations to determine the appropriate rating for her disability, to include neurological manifestations as well as scarring.

Additionally, the most recent VA treatment record included in the claims file is from May 2015.  As the claim is being remanded the Board finds this opportunity should be used to obtain more recent VA treatment records. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). On remand, VA must undertake efforts to acquire the Veteran's VA treatment records as they may be material to her claims.  See 38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, VA treatment records generated since May 1, 2015.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2) (2016).

2.  The Veteran should be afforded a VA examination to ascertain the severity of her service-connected left foot plantar fasciitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all left foot diagnoses either related in any way to the Veteran's plantar fasciitis or to her military service. 

Any neurological manifestations of the Veteran's service-connected left foot disability must be identified, the examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  If there is neurological symptomatology described by the Veteran, the examiner must either provide a diagnosis or indicate why no diagnosis is appropriate in this case.

The examiner must additionally provide details concerning the Veteran's scarring of the left foot, incurred during her 2011 surgery for plantar fasciitis.  All information necessary to rate the Veteran for such disability must be provided.

3.  The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




